Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the capping layer is formed at an upper or a lower side, or both sides of the first electrode or the second electrode or both first and second electrodes, and wherein the capping layer comprises the compound of claim 1” in Claim 10 and “the capping layer is formed at the lower side of the first electrode or the upper side of the second electrode, or both of the 70lower side of the first electrode and the upper side of the second electrode” in Claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                                                                                                                                                                        
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 recites the limitation “the capping layer”.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, the Examiner interprets Claim 10 according to Claim 8.
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Sisk (U.S. Patent Pub. No. 2012/0179089), in view of Nomura (U.S. Patent Pub. No. 2010/0060154), in view of Kim (U.S. Patent Pub. No. 2017/0005276).
	Regarding Claim 1
	[0037] of Sisk discloses a compound similar to the compound (I), wherein X1 and X2 are each independently O or S. 
Sisk is silent with respect to “R1, R2, R3, R4, R5, R6, R7, and R8 are each independently selected from -H, deuterium, halo, cyano, alkyl, aryl, heteroaryl, cycloalkyl, and heterocyclyl, wherein R1, R2, R3, R4, R5, R6, R7, and R8 are optionally substituted with one or more substituents selected from the group consisting of deuterium, halo, cyano, nitro, hydroxyl, silyl, alkyl, cycloalkyl, alkoxy, alkenyl, aryl, and heterocyclyl, and wherein R1, R2, R3, R4, R5, R6, R7, and R8 are optionally bonded to each other or joined to one or more adjacent substituents to form a monocyclic or polycyclic group optionally containing one or more heteroatoms selected from N, S, and O; L is a bond, arylene, or heteroarylene; n is 0, 1, 2, or 3”.
	G1 of Nomura discloses a similar compound, wherein R1, R2, R3, R4, R5, R6, R7, and R8 are each independently selected from -H, deuterium, halo, cyano, alkyl, aryl, heteroaryl, cycloalkyl, and heterocyclyl [0018], wherein R1, R2, R3, R4, R5, R6, R7, and R8 are optionally substituted with one or more substituents selected from the group consisting of deuterium, halo, cyano, nitro, hydroxyl, silyl, alkyl, cycloalkyl, alkoxy, alkenyl, aryl, and heterocyclyl, and wherein R1, R2, R3, R4, R5, R6, R7, and R8 are optionally bonded to each other or joined to one or more adjacent substituents to form a monocyclic or polycyclic group optionally containing one or more heteroatoms selected from N, S, and O; L is a bond, arylene, or heteroarylene; n is 0, 1, 2, or 3 [0069]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sisk, as taught by Nomura. The ordinary artisan would have been motivated to modify Sisk in the above manner for purpose of forming light-emitting substance with high triplet excitation energy (Para. 14 of Nomura).
	The difference between the compound disclosed by Sisk as modified by Nomura and the compound of Claim 1 is the central group.
	Formula 4 of Kim discloses a similar compound, comprising the central group of the compound, wherein Ar is aryl, heteroaryl, fluorenyl, cycloalkyl, or heterocyclyl, and m is 1, 2, or 3. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sisk, as taught by Kim. The ordinary artisan would have been motivated to modify Sisk in the above manner for purpose of improving the performance of OLED (Para. 7 of Kim).

	Regarding Claim 2
	G1 of Nomura discloses R1, R2, R3, R4, R5, R6, R7, and R8 are each independently selected from -H, deuterium, halo, cyano, C1-C10 alkyl, aryl, C3-C30 heteroaryl, C3-C20 cycloalkyl, and C3-C30 heterocyclyl, wherein R1, R2, R3, R4, R5, R6, R7, and R8 are optionally substituted with one or more substituents selected from the group consisting of deuterium, halo, cyano, nitro, hydroxyl, silyl, C1-C10 alkyl, C3-C20 cycloalkyl, C1-C10 alkoxy, C2-C1o alkenyl, aryl, and C3-C30 heterocyclyl, and wherein R1, R2, R3, R4, R5, R6, R7, and R8 are optionally bonded to each other or joined to one or more adjacent substituents to form a monocyclic or polycyclic group optionally containing one or more heteroatoms selected from N, S, and O [0069].

	Regarding Claim 3
	Formula B-6 of Kim discloses a compound selected from Claim 3.

	Regarding Claim 4
	Formula 100 of Nomura discloses a compound selected from Claim 4.

	Regarding Claim 5
	Formula 103 of Nomura discloses a compound selected from Claim 5.

	Regarding Claim 7
	FIG. 1 of Nomura discloses a device comprising: a first electrode (102), a second electrode (104), and one or more organic layers placed between the first and second electrodes, wherein the one or more organic layers comprise the compound of claim 1.

	Regarding Claim 8
	FIG. 1 of Nomura discloses the organic layers comprises one or more layers selected from a hole injecting layer (111), a hole transport layer (112), a layer having functions of both hole injection and hole transport, an electron transport layer (114), a layer having functions of both electron transport and electron injection, an electron blocking layer, a hole blocking layer, a capping layer, and a light emitting layer (113).

	Regarding Claim 9
	Sisk discloses the light emitting layer comprises one or more host compounds, one of which is the compound of claim 1.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Sisk, Nomura and Kim, in view of Balaganesan (U.S. Patent Pub. No. 2013/0048956).
	Regarding Claim 6
	Sisk as modified by Nomura and Kim discloses Claim 1. 
Sisk as modified by Nomura and Kim does not disclose the compound of Claim 6.
	Compound 1-59 of Balaganesan discloses a compound selected from Claim 6. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sisk, as taught by Balaganesan. The ordinary artisan would have been motivated to modify Sisk in the above manner for purpose of improving the performance of OLED (Para. 10 of Balaganesan). 

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Sisk, Nomura and Kim, in view of Lee (U.S. Patent Pub. No. 2018/0040829).
	Regarding Claim 10
	Sisk as modified by Nomura and Kim discloses Claim 7. 
Sisk as modified by Nomura and Kim does not disclose “the capping layer is formed at an upper or a lower side, or both sides of the first electrode or the second electrode or both first and second electrodes, and wherein the capping layer comprises the compound of claim 1”.
	FIG. 2 of Lee discloses a similar device, wherein the capping layer (9) is formed at an upper or a lower side, or both sides of the first electrode (2) or the second electrode (4) or both first and second electrodes, and wherein the capping layer comprises the compound of claim 1 (Formula 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Sisk, as taught by Lee. The ordinary artisan would have been motivated to modify Sisk in the above manner for purpose of improving light coupling efficiency (Para. 9 of Lee). 

	Regarding Claim 11
	FIG. 2 of Lee discloses the capping layer (9) is formed at the lower side of the first electrode (2) or the upper side of the second electrode (4), or both of the 70lower side of the first electrode and the upper side of the second electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892